Citation Nr: 1429567	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 1963 to February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In December 2008, the Veteran provided testimony at hearing before a Veterans' Law Judge (VLJ) who has since retired from the Board.  A transcript of the proceeding is associated with the claims file. 

In May 2011, the Veteran was advised the VLJ that conducted his December 2008 hearing had retired and advised him that he had the right to a new hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West 2002).  In a May 2011 letter, the Veteran indicated that he did not want another hearing before the Board. 

A June 2011 Board decision denied service connection for a back disorder, to include as secondary to the Veteran's service-connected bilateral knee disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a Memorandum Decision dated August 2012, CAVC vacated the Board's June 2011 denial of service connection and remanded the case for readjudication consistent with the decision.  

In March 2013, the Board remanded this case for a VA examination and opinion consistent with the August 2012 CAVC order.  In October 2013, the Board found that the VA examination provided in accordance with the March 2013 remand did not comply to the Board's directives and remanded this case again.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although an addendum opinion was obtained in March 2014, the Board finds that additional information would be helpful.  

The examiner opined that there is no temporal relationship between the Veteran's in-service injury and the onset of the Veteran's back symptoms.  However, he did not explain the most likely alternative cause for the Veteran's current back disorder.  In addition, the examiner did not address the October 2006 private opinion that found that the Veteran's current back disorder is "likely to be an aggravation of his previous injury related to his spondylolisthesis of L4 on L5, which may have occurred years ago."  Therefore, prior to adjudicating the Veteran's claim, an examination addendum is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who prepared the March 2014 addendum.  The claims file and a copy of this remand should be made available to the examiner for review.   

The examiner should provide an explanation of his opinion as to the most likely alternative cause of the Veteran's current back problems (for example, are the current problems due to advanced age, a post service injury, etc.).  The examiner should also address the October 2006 private opinion that found that the Veteran's current back disorder is "likely to be an aggravation of his previous injury related to his spondylolisthesis of L4 on L5, which may have occurred years ago."  The examiner should explain why he disagrees with that positive opinion.  In addition, the examiner should respond to the Veteran's October 2010 statement that his surgeon told him that a piece of broken vertebrae was lodged in his spinal column as a result of his injury.  

The medical basis for all conclusions reached should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why a definitive opinion cannot be provided.    

2.  As this case has been remanded twice before to obtain an adequate opinion, the AOJ must ensure that the examination report fully complies with this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issue of entitlement to service connection for a back disorder.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



